     Case 3:20-cv-01633-TWR-RBM Document 7 Filed 10/30/20 PageID.33 Page 1 of 13



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    RAUL ARELLANO, CDCR #AH-1995,                     Case No.: 20-CV-1633 TWR (RBM)
12                                     Plaintiff,
                                                        ORDER (1) GRANTING MOTION
13                       vs.                            TO PROCEED IN FORMA
                                                        PAUPERIS, AND (2) DISMISSING
14
      DR. GULDSETH; CALIFORNIA                          CLAIMS AND DEFENDANTS FOR
15    CORRECTIONAL HEALTH CARE                          FAILURE TO STATE A CLAIM
      SERVICES; C.D.C.R; S. ROBERTS                     PURSUANT TO 28 U.S.C.
16
      (CME),                                            §§ 1915(e)(2)(B) AND 1915A(b)
17
                                    Defendants.         (ECF No. 2)
18
19         Plaintiff Raul Arellano, currently incarcerated at the Richard J. Donovan
20   Correctional Facility (“RJD”) in San Diego, California, is proceeding pro se in this civil
21   rights action pursuant to 42 U.S.C. Section 1983. (See ECF No. 1 (“Compl.”).) Plaintiff
22   asserts claims under the First Amendment, Eighth Amendment, and California state law
23   against two individuals, his primary care doctor and the chief medical executive, and two
24   state entities, California Correctional Health Care Services (“CCHCS”) and the California
25   Department of Corrections and Rehabilitation (“CDCR”). (See generally id.)
26         Plaintiff did not prepay the $400 civil filing fee required by 28 U.S.C. Section
27   1914(a) at the time of filing and has instead filed a Motion to Proceed in Forma Pauperis
28   (“IFP”) pursuant to 28 U.S.C. Section 1915(a). (See ECF No. 2 (“Mot.”).)
                                                    1
                                                                            3:20-cv-1633-TWR-RBM
     Case 3:20-cv-01633-TWR-RBM Document 7 Filed 10/30/20 PageID.34 Page 2 of 13



 1                         MOTION TO PROCEED IN FORMA PAUPERIS
 2          All parties instituting any civil action, suit, or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. 1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   Section 1915(a).       See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
 7   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A prisoner who is granted leave
 8   to proceed IFP remains obligated, however, to pay the entire fee in “increments” or
 9   “installments,” Bruce v. Samuels, 577 U.S. ___, 136 S. Ct. 627, 629 (2016); Williams v.
10   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his action is ultimately
11   dismissed. See 28 U.S.C. §§ 1915(b)(1), (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
12   Cir. 2002).
13          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
14   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
15   6-month period immediately preceding the filing of the complaint.”                              28 U.S.C.
16   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
17   trust account statement, the Court assesses an initial payment of 20% of (a) the average
18   monthly deposits in the account for the past six months, or (b) the average monthly balance
19   in the account for the past six months, whichever is greater, unless the prisoner has no
20   assets. See 28 U.S.C. §§ 1915(b)(1), (4). The institution having custody of the prisoner
21   then collects subsequent payments, assessed at 20% of the preceding month’s income, in
22   any month in which his account exceeds $10, and forwards those payments to the Court
23   until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct. at 629.
24   ///
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     Oct. 1, 2019)). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                           2
                                                                                            3:20-cv-1633-TWR-RBM
     Case 3:20-cv-01633-TWR-RBM Document 7 Filed 10/30/20 PageID.35 Page 3 of 13



 1          In support of his IFP Motion, Plaintiff has submitted a certified copy of his trust
 2   account statement pursuant to 28 U.S.C. Section 1915(a)(2) and Civil Local Rule 3.2.
 3   Andrews, 398 F.3d at 1119. The Court has reviewed Plaintiff’s trust account activity, as
 4   well as the attached prison certificate verifying his available balances. (See ECF No. 3 at
 5   1–4.) These documents show that Plaintiff carried an average monthly balance of $0.00,
 6   had average monthly deposits to his trust account of $0.00 for the six months preceding the
 7   filing of this action, and had an available balance of just $0.05 at the time of filing. (See
 8   id. at 1.)
 9          The Court therefore GRANTS Plaintiff’s Motion (ECF No. 2) and DECLINES to
10   impose the initial partial filing fee pursuant to 28 U.S.C. Section 1915(b)(1) because his
11   prison certificate indicates he may currently have “no means to pay it.” See 28 U.S.C.
12   § 1915(b)(4) (“In no event shall a prisoner be prohibited from bringing a civil action or
13   appealing a civil action or criminal judgment for the reason that the prisoner has no assets
14   and no means by which to pay the initial partial filing fee.”); Taylor, 281 F.3d at 850
15   (finding that 28 U.S.C. Section 1915(b)(4) acts as a “safety-valve” preventing dismissal of
16   a prisoner’s IFP case based solely on a “failure to pay . . . due to the lack of funds available
17   to him when payment is ordered”). Instead, the Court DIRECTS the Secretary of the
18   CDCR, or her designee, to collect the entire $350 balance of the filing fees required by 28
19   U.S.C. Section 1914 and to forward them to the Clerk of the Court pursuant to the
20   installment payment provisions set forth in 28 U.S.C. Section 1915(b)(1).
21        SCREENING PURSUANT TO 28 U.S.C. SECTIONS 1915(e)(2) AND 1915A(b)
22   I.     Standard of Review
23          Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
24   answer screening pursuant to 28 U.S.C. Section 1915(e)(2) and Section 1915A(b). Under
25   these statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion
26   of it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
27   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
28   (discussing 28 U.S.C. Section 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th
                                                    3
                                                                                3:20-cv-1633-TWR-RBM
     Case 3:20-cv-01633-TWR-RBM Document 7 Filed 10/30/20 PageID.36 Page 4 of 13



 1   Cir. 2010) (discussing 28 U.S.C. Section 1915A(b)). “The purpose of [screening] is ‘to
 2   ensure that the targets of frivolous or malicious suits need not bear the expense of
 3   responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler
 4   v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
 5           “The standard for determining whether a plaintiff has failed to state a claim upon
 6   which relief can be granted under Section 1915(e)(2)(B)(ii) is the same as the Federal Rule
 7   of Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
 8   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
 9   Cir. 2012) (noting that screening pursuant to Section 1915A “incorporates the familiar
10   standard applied in the context of failure to state a claim under Federal Rule of Civil
11   Procedure 12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual
12   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
13   Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at
14   1121.
15           Detailed factual allegations are not required, but “[t]hreadbare recitals of the
16   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
17   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
18   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
19   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
20   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
21   standard. Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).
22   II.     Plaintiff’s Factual Allegations
23           Plaintiff alleges that he experiences “partial & tonic seizures” and pain from nerve
24   damage as a result of injuries he sustained in an excessive force incident that occurred in
25   2007 or 2010. (See Compl. at 3 (“The [e]xcessive force occur[r]ed in Nov [sic] 2007,
26   2010.”).) In December 2018, Defendant Guldseth became Plaintiff’s primary care doctor.
27   (See id.) Plaintiff recounted for Dr. Guldseth the details of the excessive force incident and
28   his injuries; subsequent injuries he suffered as a result of seizures, diabetes, chronic pain,
                                                    4
                                                                                3:20-cv-1633-TWR-RBM
     Case 3:20-cv-01633-TWR-RBM Document 7 Filed 10/30/20 PageID.37 Page 5 of 13



 1   and a suicide attempt; the medical treatment he received; and various issues with obtaining
 2   medication either from prison staff or medical personnel. (See id. at 3–4.)
 3         One medication, Gabapentin, is central to Plaintiff’s claims against Dr. Guldseth. In
 4   2016, another doctor prescribed Gabapentin and another medication, Depakote, to address
 5   Plaintiff’s seizures, nerve damage, and diabetic neuropathy. (See id. at 4.) Plaintiff told
 6   Dr. Guldseth that this was “the only course of treatment effective to [his] serious medical
 7   conditions without severe side effects.”        (See id. at 4.)    Plaintiff’s previous doctor
 8   authorized increased doses of Gabapentin over time because Plaintiff’s “body got use[d]
 9   to [the medication].” (See id.) Accordingly, although Plaintiff started with a daily dose of
10   600 mg of Gabapentin in 2016, by the time Dr. Guldseth became Plaintiff’s primary care
11   doctor he was taking 2000 mg per day. (See id.) With these increased doses, Plaintiff told
12   Dr. Guldseth that his pain was adequately managed but that “when pain is not control[led]
13   . . . it [doesn’t] let [him] sleep [and] it triggers seizures.” (Id.) According to Plaintiff, both
14   he and Dr. Guldseth agreed that the maximum potential daily dose of Gabapentin is 3600
15   mg. (See id.)
16         Despite that information, Dr. Guldseth apparently refused to prescribe more than
17   2000 mg of Gabapentin to Plaintiff for approximately six months.                 (See id. at 5.)
18   Dr. Guldseth “knew that [this dosage] wasn’t controlling [Plaintiff’s] pain,” preventing
19   Plaintiff from sleeping, walking, and exercising, and increasing the frequency of Plaintiff’s
20   seizures, which in turn increased the likelihood that Plaintiff would fall and be injured.
21   (See id.) When Plaintiff sought increased doses of Gabapentin, Dr. Guldseth allegedly
22   “punish[ed] [Plaintiff] by using needle poking for testing . . . only for the conclusion of
23   [the] test to reveal [Plaintiff] was taking [his] Gabapentin and no illicit drugs.” (Id.)
24   According to Plaintiff, this violates the Bane Act, California Civil Code Section 52.1,
25   which also allows him to hold the CDCR liable for Dr. Guldseth’s actions. (See id. at 8.)
26         Dr. Guldseth also told Plaintiff that the reason he was not increasing his dosage was
27   because Plaintiff filed too many medical forms and that it was more important “for his
28   higher personnel to see he’s not prescribing Gabapentin” than to address Plaintiff’s pain.
                                                     5
                                                                                  3:20-cv-1633-TWR-RBM
     Case 3:20-cv-01633-TWR-RBM Document 7 Filed 10/30/20 PageID.38 Page 6 of 13



 1   (See id. at 5.) Plaintiff alleges that this was retaliation for Plaintiff’s exercise of his First
 2   Amendment rights by filing medical forms. (See id. at 8.) Additionally, Plaintiff notes
 3   that he sought an alternative treatment but that Dr. Guldseth acknowledged that “Lyrica &
 4   Gabapentin are almost [the] only type [of treatment] that reduce pain cause[d] by nerve
 5   damage.” (Id. at 5.) Eventually, Plaintiff’s prescription was discontinued when he refused
 6   a drug test that he alleges did not follow prison procedures. (See id.)
 7         Plaintiff alleges that this sequence of events constituted deliberate indifference in
 8   violation of his Eighth Amendment rights. (See id. at 6.) Additionally, Plaintiff alleges
 9   that Dr. Guldseth continued to prescribe high doses of Depakote to Plaintiff, even without
10   Gabapentin, despite knowing “that Depakote over 500 mg was intolerable due to suicidal
11   thoughts and stomach pain[ and] drowsiness leading to falls” and that “Depakote at 250
12   mg or without Gabapentin was ineffective [for] seizures.” (See id. at 7.) According to
13   Dr. Guldseth, this justified “his actions [o]n paper because it reveals he has [Plaintiff o]n
14   seizure medication although he knew it was in[]effective.” (See id.) The same was true of
15   Plaintiff’s prescription for a third medication, Cymbalta, which Plaintiff told Dr. Guldseth
16   had severe side effects and “put [his] health & life at risk.” (Id.) Dr. Guldseth ignored this
17   information, instead increasing Plaintiff’s dose. (See id.)
18         In addition to his Bane Act claim, Plaintiff contends that CCHCS is liable under
19   Monell v. Department of Social Services, 436 U.S. 658 (1978), for condoning
20   Dr. Guldseth’s denials of Plaintiff’s right to medical care. (See id. at 8.) Plaintiff alleges
21   that more than 20 administrative grievances have been denied despite Dr. Guldseth’s
22   insistence on an ineffective course of treatment. (See id. at 8–9.) According to Plaintiff, it
23   is “obvious that Headquarters condone[s] this type of [behavior] by its doctors.” (Id. at 9.)
24   Additionally, Plaintiff alleges that CDCR and CCHCS are liable under California
25   Government Code Sections 844.6 and 845.6 for failing to provide care for Plaintiff’s
26   serious medical conditions. (See id. at 9-10.)
27         Plaintiff’s remaining claims are leveled against Defendant Chief Medical Executive
28   S. Roberts. (See id. at 11.) Plaintiff alleges that he provided information to Defendant
                                                     6
                                                                                 3:20-cv-1633-TWR-RBM
     Case 3:20-cv-01633-TWR-RBM Document 7 Filed 10/30/20 PageID.39 Page 7 of 13



 1   Roberts about his course of treatment with Dr. Guldseth and, based on that information,
 2   Roberts “should have recognize[d] that the deprivation of [Gabapentin] w[ould] trigger
 3   severe pain and uncontrol[led] seizure[s]” leading to further health complications for
 4   Plaintiff. (Id.) Although the sequence of events is somewhat unclear, Plaintiff evidently
 5   wrote to Roberts asking him to intervene in Plaintiff’s treatment by Dr. Guldseth. (See id.)
 6   Roberts then wrote back, “saying he w[ould not] intervene and for [Plaintiff] to file [a]
 7   grievance.” (Id.) Plaintiff alleges that he submitted a grievance on December 23, 2019,
 8   which still has not been addressed by Roberts.2 (See id.) In Plaintiff’s view, this failure to
 9   intervene constitutes deliberate indifference and medical malpractice in violation of
10   California Government Code Section 845.6. (Id. at 12.) Plaintiff also seeks to hold the
11   CDCR liable pursuant to Section 845.6 “due to its employee[’s] fail[ure] to get medical
12   care.” (See id.) Plaintiff alleges that, as a result of Roberts’ inaction, he has suffered many
13   falls due to neuropathy and seizures and that he is experiencing severe pain that prevents
14   him from sleeping, walking, eating, or exercising. (See id.)
15          On October 13, 2020, Chief Judge Larry Alan Burns, to whom this case was
16   previously assigned, issued an order finding that this case is related to Arellano v. Jones,
17   No. 20-CV-228 (S.D. Cal.) pursuant to Civil Local Rule 40.1(g). (See ECF No. 5 at 2.)
18   Subsequently, both this case and Jones were reassigned to the undersigned for all further
19   proceedings. (See ECF No. 6 at 2.)
20   III.   Analysis
21          To state a claim under 42 U.S.C. Section 1983, a plaintiff must allege two essential
22   elements: (1) that a right secured by the Constitution or laws of the United States was
23   violated, and (2) that the alleged violation was committed by a person acting under the
24   ///
25
26
     2
       Although it is not necessarily clear from the face of the Complaint, the Court notes that, if Plaintiff’s
27   grievance had not been addressed at the time Plaintiff filed his Complaint, Plaintiff’s claims may be
     subject to an affirmative defense for failure to exhaust administrative remedies prior to filing his case. See
28   Jones v. Bock, 549 U.S. 199, 212 (2007) (describing the affirmative defense of failure to exhaust).
                                                           7
                                                                                            3:20-cv-1633-TWR-RBM
     Case 3:20-cv-01633-TWR-RBM Document 7 Filed 10/30/20 PageID.40 Page 8 of 13



 1   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
 2   1035-36 (9th Cir. 2015).
 3         The Court finds that, with respect to his Eighth Amendment claims against
 4   Dr. Guldseth, Plaintiff’s Complaint contains plausible allegations sufficient to surpass the
 5   “low threshold” set for sua sponte screening required by 28 U.S.C. Sections 1915(e)(2)
 6   and 1915A(b). See Iqbal, 556 U.S. at 678; Wilhelm, 680 F.3d at 1123; see also Estelle v.
 7   Gamble, 429 U.S. 97, 104 (1976) (“[D]eliberate indifference to serious medical needs of
 8   prisoners” violates the Eighth Amendment.”); Colwell v. Bannister, 763 F.3d 1060, 1066
 9   (9th Cir. 2014) (“Deliberate indifference ‘may appear when prison officials deny, delay or
10   intentionally interfere with medical treatment, or it may be shown in the way in which
11   prison physicians provide medical care.’” (quoting Hutchinson v. United States, 838 F.2d
12   390, 394 (9th Cir. 1988))); Hardy v. Three Unknown Agents, 690 F. Supp. 2d 1074, 1092
13   (C.D. Cal. 2010) (noting that a plaintiff may state a claim for deliberate indifference when,
14   among other things, he alleges that a medical decision “was taken not in the exercise of
15   medical judgment, but for non-medical reasons” (citing Jackson v. McIntosh, 90 F.3d 330,
16   332 (9th Cir. 1996))).
17         The same is true of Plaintiff’s Bane Act and First Amendment retaliation claims
18   against Dr. Guldseth, which allege, among other things, that Dr. Guldseth ordered
19   excessive and retaliatory drug testing in response to Plaintiff’s requests for increased doses
20   of Gabapentin and refused to prescribe those increased doses for non-medical reasons,
21   including Dr. Guldseth’s view that Plaintiff had filed too many medical forms. (See Compl.
22   at 5.) These claims also survive screening pursuant to 28 U.S.C. Sections 1915(e)(2) and
23   1915A(b). See Applegate v. Nkwocha, No. 1:16-cv-00490-MJS (PC), 2016 WL 4126711,
24   at *6–7 (E.D. Cal. Aug. 3, 2016) (allegations of interference with the ability to file
25   grievances and right to medical care by threat of physical violence were sufficient to state
26   Bane Act and First Amendment retaliation claims); Miller v. Cal. Dep’t of Corrs., No.
27   3:16-cv-2431-EMC, 2016 WL 3418522, at *3–4 (N.D. Cal. June 22, 2016) (concluding
28   that pro se prisoner stated First Amendment retaliation and Bane Act claims against
                                                   8
                                                                               3:20-cv-1633-TWR-RBM
     Case 3:20-cv-01633-TWR-RBM Document 7 Filed 10/30/20 PageID.41 Page 9 of 13



 1   medical personnel who allegedly denied proper medical care and threatened to continue
 2   doing so in response to plaintiff’s complaints and grievances).
 3         Plaintiff’s claim against Dr. Guldseth for medical malpractice pursuant to California
 4   Government Code Section 845.6, however, must be dismissed. As California courts have
 5   explained, Section 845.6 is “very narrowly written to authorize a cause of action against a
 6   public entity for its employees’ failure to summon immediate medical care only, not for
 7   certain employee’s malpractice in providing that care.” Castaneda v. Dep’t of Corr. &
 8   Rehab., 212 Cal. App. 4th 1051, 1070 (2013) (emphasis added); see also Nelson v.
 9   California, 139 Cal. App. 3d 72, 81 (1982) (“[F]ailure of a practitioner to prescribe or
10   provide necessary medication or treatment . . . is . . . medical malpractice and clearly, as a
11   matter of the plain meaning of the statutory language, cannot be characterized as a failure
12   to summon medical care.” (emphasis added)). Accordingly, Plaintiff’s Section 845.6 claim
13   against Defendant Guldseth is dismissed sua sponte for failure to state a claim pursuant to
14   28 U.S.C. Sections 1915(e)(2)(B) and 1915A(b). See Wilhelm, 680 F.3d at 1121; Lopez,
15   203 F.3d at 1126–27.
16         Plaintiff’s claims against the CDCR and CCHCS also must be dismissed. Plaintiff’s
17   Monell claim against CCHCS fails because the Eleventh Amendment bars the application
18   of Monell against a state or state entity. See Monell, 436 U.S. at 690–91 (“Our holding
19   today is, of course, limited to local government units[,] which are not considered part of
20   the State for Eleventh Amendment purposes.”); Rua v. Cal. Corr. Health Care Servs., No.
21   2:19-cv-6115-CJC-KES, 2019 WL 3741024, at *2 (C.D. Cal. Aug. 8, 2019) (“As an agency
22   of the State, the CDCR is entitled to Eleventh Amendment immunity, and so is CCHCS.”
23   (internal citation omitted) (citing Brown v. Cal. Dep’t of Corrs., 554 F.3d 747, 752 (9th
24   Cir. 2009); Gomes v. Mathis, No. CV 17-7022, 2018 WL 2085237, at *3 (C.D. Cal. May 3,
25   2018))).
26         Plaintiff’s remaining claims against both the CDCR and CCHCS fail for similar
27   reasons. As numerous other cases have concluded, California has not consented to suit in
28   federal court under the Bane Act or California Government Code Sections 844.6 and 845.6
                                                   9
                                                                               3:20-cv-1633-TWR-RBM
     Case 3:20-cv-01633-TWR-RBM Document 7 Filed 10/30/20 PageID.42 Page 10 of 13



 1    and, as a result, both the CDCR and CCHCS are immune from damages claims in federal
 2    court under these statutes pursuant to the Eleventh Amendment. See, e.g., Whiting v. Dep’t
 3    of the Cal. Highway Patrol, No. EDCV 18-2652-CAS (JEM), 2020 WL 5753231, at *13
 4    (C.D. Cal. Sept. 1, 2020) (“California has not consented to be sued in federal court under
 5    the Bane Act.” (citations omitted)); M.B. III ex rel. Litem v. Cal. Dep’t Corrs. & Rehab.,
 6    No. 2:17-cv-2395 WBS DB, 2018 WL 5024093, at *1 (E.D. Cal. Oct. 16, 2018)
 7    (dismissing on Eleventh Amendment grounds claim against CDCR for failure to summon
 8    medical care pursuant to California Government Code Sections 844.6 and 845.6); Allen v.
 9    Cal. Dep’t of Corrs. & Rehab., No. 1:09-cv-00767-AWI-GSA, 2009 WL 4163510, at *3
10    (E.D. Cal. Nov. 23) (recommending dismissal of attempt “to pursue CDCR on a pendent
11    state law claim under California Government Code section 845.6” as barred by Eleventh
12    Amendment), report & recommendation adopted 2009 WL 5197855 (E.D. Cal. Dec. 23,
13    2009). For these reasons, the Court dismisses Plaintiff’s claims against Defendants CDCR
14    and CCHCS in their entirety for failure to state a claim and for seeking money damages
15    against immune defendants. See 28 U.S.C. §§ 1915(e)(2), 1915A(b).
16          All that remain are Plaintiff’s claims against Defendant Roberts for violations of the
17    Eighth Amendment, Bane Act, and California Government Code Section 845.6. (See
18    Compl. at 11.) The Court finds that Plaintiff’s Eighth Amendment claim against Defendant
19    Roberts is sufficient to surpass the “low threshold” set for sua sponte screening required
20    by 28 U.S.C. Sections 1915(e)(2) and 1915A(b). See Iqbal, 556 U.S. at 678; Wilhelm, 680
21    F.3d at 1123; see also Pogue v. Igbinosa, No. 1:07CV-01577-GMS, 2012 WL 603230, at
22    *9 (E.D. Cal. Feb. 23, 2012) (“The emerging consensus . . . is that a medically-trained
23    official who reviews and denies an appeal is liable under the Eighth Amendment when a
24    plaintiff can show that the official knew, at least in part, from reading the appeal that the
25    plaintiff had a serious medical issue and nevertheless chose not to offer treatment.”).
26          The remaining claims against Defendant Roberts must be dismissed, however, for
27    failure to state a claim. Unlike Defendant Guldseth, Plaintiff has alleged only that
28    Defendant Roberts failed to intervene in his treatment. Plaintiff cannot state a Bane Act
                                                   10
                                                                               3:20-cv-1633-TWR-RBM
     Case 3:20-cv-01633-TWR-RBM Document 7 Filed 10/30/20 PageID.43 Page 11 of 13



 1    claim against Defendant Roberts for failure to intervene, at least in the absence of the
 2    “threats, intimidation, or coercion” by Roberts, which are not alleged in the Complaint.
 3    See Cal. Civ. Code § 52.1; see also Marconi v. Officer One, No. C 05-1978 CW, 2006 WL
 4    2827862, at *9 (N.D. Cal. Oct. 3, 2006) (“Although there is authority establishing liability
 5    for an individual who fails to intervene under § 1983, there is no authority for imposing
 6    liability . . . under the Bane or Ralph Acts for failure to intervene.”). And Plaintiff’s claim
 7    under Section 845.6 must be dismissed for the same reason his similar claim against
 8    Defendant Guldseth was dismissed—medical malpractice alone does not violate Section
 9    845.6, and the conduct Plaintiff currently alleges cannot be characterized as the kind of
10    failure to summon medical care that would violate the statute. See Castaneda, 212 Cal.
11    App. 4th at 1070; Nelson, 139 Cal. App. 3d at 81. Accordingly, Plaintiff’s Bane Act and
12    Section 845.6 claims against Defendant Roberts are dismissed sua sponte for failure to
13    state a claim. See 28 U.S.C. §§ 1915(e)(2); 1915A(b).
14    IV.   Leave to Amend
15          Because the Court has determined that some of Plaintiff’s claims survive the sua
16    sponte screening process, the Court will give Plaintiff the opportunity either: (1) to notify
17    the Court of his intent to proceed with his Eighth Amendment, Bane Act, and First
18    Amendment claims against Defendant Guldseth and his Eighth Amendment claim against
19    Defendant Roberts only; or (2) to file an amended pleading correcting the deficiencies in
20    his initial Complaint identified in this Order, if he can. Plaintiff must choose one of these
21    options within forty-five (45) days from the date this Order is filed. If Plaintiff choses to
22    proceed only as to the claims against Defendants Guldseth and Roberts that survived
23    screening, the Court will issue an Order directing the U.S. Marshal to effect service of
24    Plaintiff’s Complaint on Defendants Guldseth and Roberts at that time and dismiss the
25    remaining claims and Defendants.
26    ///
27    ///
28    ///
                                                    11
                                                                                 3:20-cv-1633-TWR-RBM
     Case 3:20-cv-01633-TWR-RBM Document 7 Filed 10/30/20 PageID.44 Page 12 of 13



 1                                        CONCLUSION
 2          Good cause appearing, the Court:
 3          1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. Section
 4    1915(a) (ECF No. 2);
 5          2.    ORDERS the Secretary of the CDCR, or her designee, to collect from
 6    Plaintiff’s prison trust account the $350 filing fee owed by collecting monthly payments
 7    from Plaintiff’s account in an amount equal to twenty percent (20%) of the preceding
 8    month’s income and forwarding those payments to the Clerk of the Court each time the
 9    amount in the account exceeds $10 pursuant to 28 U.S.C. Section 1915(b)(2), with ALL
10    PAYMENTS TO BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
11    ASSIGNED TO THIS ACTION;
12          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Kathleen
13    Allison, Secretary, California Department of Corrections and Rehabilitation, P.O. Box
14    942883, Sacramento, California 94283-0001;
15          4.    DISMISSES WITHOUT PREJUDICE all claims against the CDCR and
16    CCHCS for failure to state a claim and for seeking money damages against immune
17    defendants pursuant to 28 U.S.C. Sections 1915(e)(2) and 1915A(b);
18          5.    DISMISSES WITHOUT PREJUDICE Plaintiff’s California Government
19    Code Section 845.6 claims against Defendants Guldseth and Roberts and Plaintiff’s Bane
20    Act claim against Defendant Roberts for failure to state a claim pursuant to 28 U.S.C.
21    Sections 1915(e)(2) and 1915A(b); and
22          6.    GRANTS Plaintiff forty-five (45) days’ leave from the date of this Order in
23    which either to (1) notify the Court of his intention to proceed only with the claims that
24    survived sua sponte screening; or (2) file an amended complaint that cures the deficiencies
25    of pleading noted above. Any amended complaint must be complete by itself without
26    reference to his original pleading, and any Defendants not named and any claim not re-
27    alleged in Plaintiff’s amended complaint will be considered waived. See S.D. Cal. Civ.
28    L.R. 15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th
                                                  12
                                                                              3:20-cv-1633-TWR-RBM
     Case 3:20-cv-01633-TWR-RBM Document 7 Filed 10/30/20 PageID.45 Page 13 of 13



 1    Cir. 1989) (“[A]n amended pleading supersedes the original.”); see also Lacey v. Maricopa
 2    Cty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend
 3    that are not re-alleged in an amended pleading may be “considered waived”).
 4          IT IS SO ORDERED.
 5
 6    Dated: October 30, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 13
                                                                            3:20-cv-1633-TWR-RBM
